Title: From Thomas Jefferson to William Carmichael, 12 September 1789
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Sep. 12. 1789.

I have duly received your favor of Aug. 13. and I have written to Francesco and Giuseppe Chiappe both, to assure them of the friendly light in which our government will view the restitution of the schooner from Salem, made by the emperor.—I have lately received letters and papers from America to the 25th. of July. New York and N. Hampshire had elected their senators, so that that branch of our legislature was complete. Congress had decided that the president should have no title of Courtesy. The bill for the impost was past, that also for establishing an office of foreign affairs. Bills for establishing offices of war, and of finance, for establishing a federal judicature, for the government of the western country, establishing a and office, for an impost on tonnage, for fixing the President’s allowance at 25,000, and the Vice-president’s at 5000. dollars a year, were so far advanced as to be near their passage. They had refused to establish a Secretary for the domestic department. New York had passed a law appointing commissioners to agree with the state of Vermont on the conditions of it’s independance. None of the higher federal offices were yet filled.
With respect to the extraordinary expences which you may be under the necessity of incurring at the coronation, I am not authorised to give any advice, nor does any body, my dear Sir, need it less than yourself. I should certainly suppose that the representative of the U.S. at Madrid, was to do as the representatives of other sovereignties do, and that it would be viewed as the complement of our nation and not of it’s minister. If this be the true point of view, it proves at whose expence it should be. But my opinion would be viewed as an interested one, and therefore of no weight.—In some letter which I had the honor of writing you a year and a half or two years ago (for having packed my letters I cannot name the  date exactly) I took the liberty of saying what I thought would be prudent relative to the Algerine captives from that time forward. The two accompts you send me I will take with me to America, and undertake to place you at ease as to them. But I believe you cannot keep yourself too clear as to others. I will write you more fully when I shall have conferred with our government, and if you are not placed more at ease on other accounts it will not be that I have not a due sense of the necessity of it, nor that I shall be wanting in expressing that sense.—I have received my leave of absence, and my baggage is already gone off. I shall follow myself in about 10. days, so as to sail about the last of the month, I am not certain whether from Havre or Lorient. Mr. Short being named Chargé des affairs in my absence will be happy in your correspondence till I can resume it. I am with great & sincere esteem Dr. Sir your most obedient humble servt,

Th: Jefferson

